Citation Nr: 0215203	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  94-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945; he died in December 1992 at age 74; the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1993 decision by the Waco Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
1996 and July 2001, the Board remanded the case to the RO for 
additional development of the evidence.  


FINDINGS OF FACT

1.  At the time of the veteran's death in December 1992, 
service connection was in effect for dysthymic disorder 
(rated 50 percent), chronic prostatitis (rated 10 percent), 
and malaria (rated noncompensable).

2.  The evidence shows the veteran died as a result of 
respiratory insufficiency with underlying causes of death 
including bilateral pneumonia and lymphoma with chronic 
anemia; the persuasive medical evidence demonstrates the 
veteran's immediate and contributory causes of death were not 
of service origin nor were they secondary to any service-
connected disability.  



CONCLUSION OF LAW

A chronic disease or disability incurred in or aggravated by 
active military service did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  In fact, 
the RO addressed the requisite VCAA notice and development 
matters in correspondence dated in September 2001 and in the 
March 2002 supplemental statement of the case.  As the 
appellant has been apprised of what she must show to prevail 
in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  

In claims for disability compensation, VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes medical 
evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that VCAA 
does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of this case.  Thus, there has 
been no prejudice to the appellant and her procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2001).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection can be granted for certain diseases, 
including malignant tumor, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be granted for certain 
disabilities as a result of mustard gas or Lewisite exposure 
during active service.  38 C.F.R. § 3.316 (before and after 
Aug. 18, 1994).  In August 1994, VA regulations pertinent to 
claims based on the chronic effects of exposure to mustard 
gas were amended.  The Court has held that when the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

Previously, VA law provided that exposure to mustard gas 
while participating in full-body, field or chamber 
experiments to test protective clothing or equipment during 
World War II, together with the development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma, conjunctivitis, 
keratitis, and corneal opacities was sufficient to establish 
service connection for that disorder.  38 C.F.R. § 3.316 
(prior to Aug. 18, 1994).

Current law provides that exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, or 
squamous cell skin cancer, (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD), (3) Full-body exposure 
to nitrogen mustard during active military service together 
with the subsequent development of acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.316 (after August 18, 1994).  
However, service connection may not be established if the 
claimed disorder is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed disorder.  38 C.F.R. 
§ 3.316(b).

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2002); 38 C.F.R. §  3.304(d) (2001).  

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the claimant is 
required to meet the evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The U.S. Court of Appeals (Federal Circuit) has held that a 
claimant seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board's 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Service medical records show the veteran was treated for 
malaria and prostatitis during active service.  Records are 
negative for diagnosis or treatment for lymphoma or any 
respiratory disorder.  The veteran's October 1945 discharge 
examination revealed normal lungs.  A chest x-ray was 
negative.  

VA examination in September 1946 included diagnoses of 
malaria, in remission, and chronic prostatitis.  The examiner 
noted the veteran's respiratory system was normal.  X-ray 
examination revealed no active disease to the lung fields.  

VA x-ray examination in July 1957 revealed some pulmonary 
emphysema to the lungs.  No opinion as to etiology was 
provided.  

Private medical records show a diagnosis of malignant 
lymphoma was provided in August 1973 based upon a biopsy of a 
lump to the left axilla.  A chest x-ray at that time revealed 
no active disease.  Spirometry revealed a mild degree of 
airway obstruction but adequate mechanical lung function.  It 
was noted the veteran reported he smoked one pack of 
cigarettes per day.  

VA examination in June 1975 revealed chronic obstructive 
pulmonary disease manifested by wheezing to the lungs.  A 
chest x-ray at that time revealed no evidence of pneumonia or 
other abnormality of the lungs.  

Private x-ray examination in June 1990 revealed moderate to 
marked chronic obstructive lung disease with interstitial 
fibrosis to the right lung.  Reports dated in May 1992 noted 
diagnoses of advanced chronic obstructive pulmonary disease 
with associated pulmonary arterial hypertension and bullous 
emphysematous changes and secondary signs consistent with 
chronic bronchitis within the lung bases.  In June 1992, the 
veteran underwent excision of squamous cell carcinoma of the 
maxilla.  X-ray examination in October 1992 revealed chronic 
obstructive pulmonary disease with chronic endobronchial 
disease.  No opinions as to etiology were provided for these 
disorders.  

A December 1992 private hospital death summary noted the 
veteran's cause of death was respiratory insufficiency, 
secondary to bilateral pneumonia, and lymphoma with chronic 
anemia.  It was noted that the veteran was well known to the 
physician because of his pulmonary problems and that chest x-
rays revealed bilateral infiltrates, consistent with 
pneumonia.  

VA records show that during the veteran's life service 
connection was established for dysthymic disorder, assigned a 
50 percent disability rating, prostatitis, assigned a 10 
percent disability rating, and malaria, assigned a zero 
percent disability rating.  The veteran was found to be 
totally and permanently disabled as a result of nonservice-
connected malignant nodular lymphoma from May 11, 1973.  

The veteran's death certificate shows he died in December 
1992 with an immediate cause of death as respiratory 
insufficiency.  The report also noted bilateral pneumonia and 
lymphoma with chronic anemia as underlying causes of death.  

In her July 1993 notice of disagreement the appellant stated 
that the veteran's service-connected nervous condition, 
malaria, and prostatitis caused him to be in such a weakened 
condition that he developed pneumonia.  She stated he also 
had emphysema as a result of mustard gas exposure.  In August 
1993 she stated, in essence, that the veteran had been 
exposed to mustard gas during chemical warfare training.  

At her personal hearing in December 1993 the appellant 
testified that the veteran had breathing problems after 
returning from service.  She reiterated her claim that he 
developed pneumonia as a result of his weakened state caused 
by service-connected disabilities.  She reported he told her 
he had been exposed to mustard gas during service and she 
assumed that exposure had been during his chemical warfare 
training.  His daughter testified that before his death the 
veteran had been very ill and, in essence, had been bedridden 
as result of service-connected prostatitis.  

Lay statements dated in December 1993 and January 1994 from 
several of the veteran's friends and family members attested 
that he was in good health before service, but that after 
service, he had breathing problems.  It was noted that the 
breathing problems bothered him throughout his life.  

In January 1994, D. Long, M.D., stated he had first seen the 
veteran in January 1992 for symptomatic supraventricular 
tachycardia and shortness of breath, complicated by lymphoma.  
It was noted that the appellant had claimed that the 
veteran's underlying chronic obstructive pulmonary disease, 
emphysema, and/or lymphoma were complications stemming from 
his service-connected illnesses.  The physician, in essence, 
requested the appellant's claims be given appropriate 
consideration.  

In May 1994, the appellant stated it was clear to her that 
the veteran died as a result of his weakened condition due to 
prostatitis, lymphoma, and chronic anemia.  She asserted that 
the veteran's lymphoma was in remission, but that he was 
weakened by his illnesses and because his activities were 
limited.  

In July 1996, the Board remanded the case to the RO for 
additional evidentiary development.  The RO was specifically 
asked to determine if the veteran had been exposed to mustard 
gas during his active service.  

In correspondence, dated in October 1996, an official of the 
U.S. Army Chemical and Biological Defense Command noted that 
a search of 1943 files for information related to the veteran 
had been negative.  It was noted that due to the lack of 
specific information a cursory search was all that was 
possible.  

In correspondence, dated in May 2000, an official of the U.S. 
Army War College and Carlisle Barracks noted that a search of 
sources on the 410th Infantry Regiment was negative as to any 
reference to that unit's exposure to gas of any type.  

In May 2000 correspondence from another official, this time 
from the National Archives and Records Administration, it was 
noted that there were no known instance of mustard gas having 
been used in combat during World War II.  

In additional correspondence dated in May 2000 an official of 
the U.S. Army Soldier and Biological Chemical Command 
reported that they had no information related to the veteran.  
It was noted, however, that many soldiers participated in 
training exercises during and after World War II, including 
the gas chamber exercise.  Information was provided 
indicating gas chamber training used chloroacetophenone (tear 
gas) and chlorine gases.  Information was also provided 
showing detonation gas identification training used one ounce 
glass tubes of war gases, including mustard gas and Lewisite 
of 5 percent solutions in chloroform, that were exploded up 
wind from the trainees and that mustard gas skin testing 
involved placing minute amounts of mustard gas on a student's 
skin sufficient to raise a small blister on a person of low 
sensitivity.  

In August 2000, the appellant stated the veteran had been 
bothered by prostate problems since his discharge from 
service, and that he took medication to avoid kidney 
infections.  She also stated her belief that the veteran's 
skin cancers had been caused by his exposure to mustard gas.  

In May 2001, Dr. Long noted that a review of medical records 
from 1992 showed the veteran's chronic obstructive lung 
disease predated by approximately 11 months his hospital 
admission when he developed the pneumonia that led to his 
death.  It was noted that the exact date of onset was 
uncertain but that the disorder was a long term disease 
process and that there was a possibility that the veteran may 
have had some underlying chronic obstructive pulmonary 
disease at the time of his service.  It was also noted that 
"[n]o one can totally rule out as to the date that he 
acquired the lymphoma, which has the possibility [of] even 
being service related without knowing his true service 
connection or other parameters that he may have served under 
our country during his time."  

In July 2001, the Board remanded the case to the RO with 
specific instructions to have the veteran's claims file 
reviewed by a VA physician for an opinion as to whether it 
was as likely as not that his respiratory insufficiency 
secondary to bilateral pneumonia and lymphoma with chronic 
anemia was incurred in service and/or whether there was an 
etiological relationship between the cause of his death and 
his service-connected disabilities.  

In a September 2001 report a VA physician stated that, based 
on his review of the claims folder, it was determined to be 
less likely than not that the veteran's lymphoma, pneumonia, 
or chronic anemia were incurred in service.  It was noted 
that the veteran was discharged from service in 1945 and that 
his lymphoma was first diagnosed in the 1970's.  The 
physician stated that there seemed to be no connection 
between the veteran's service-connected malaria, prostate 
gland disorder, or dysthymic disorder and his fatal 
pneumonia.  It was noted that there was no proof that the 
veteran was exposed to mustard gas during service and, in 
essence, that it was a well known medical fact that persons 
who were non-smokers developed chronic obstructive pulmonary 
disease of unknown etiology.  It was the physician's opinion, 
in summary, that it was less likely than not that there was 
any etiological relationship between the cause of the 
veteran's death and his service-connected disabilities.  

Analysis

In this case, the Board finds that persuasive medical 
evidence of record demonstrates that the veteran's cause of 
death was not incurred in or aggravated by active service and 
that a disability related to service did not substantially or 
materially contribute to the cause of his death.  Also, there 
is no probative evidence that the veteran's lymphoma, chronic 
obstructive pulmonary disease, emphysema, or pneumonia were 
manifested during active service or within the one-year 
presumptive period, immediately following such service.  

The Board further finds that the evidence of record does not 
indicate that the veteran was exposed to mustard gas while 
participating in full-body, field or chamber experiments to 
test protective clothing or equipment during World War II nor 
that he had full-body exposure to nitrogen or sulfur mustard 
or Lewisite gas during active military service.  While it is 
likely that the veteran participated in gas chamber training 
during active service, persuasive service department reports 
show mustard or Lewisite gases were not used in that type of 
training.  There is no evidence the veteran was involved in 
any experiments to test protective clothing or equipment 
during service.  Therefore, the Board finds the veteran's 
emphysema or chronic obstructive pulmonary disease do not 
warrant entitlement to a presumption of service connection 
based on mustard or Lewisite gas exposure.  

The Board notes, however, that the medical evidence of record 
includes a May 2001 private medical opinion from Dr. Long 
which noted that a review of the medical records from 1992 
showed the veteran's chronic obstructive lung disease 
predated by approximately 11 months his fatal hospital 
admission when he developed the pneumonia.  It was noted that 
it was possible that the veteran may have had some underlying 
chronic obstructive pulmonary disease at the time of his 
service and that the possibility that his lymphoma was 
service related could not be totally ruled out.  

In contrast to the general, private medical opinion of 
record, however, the September 2001 VA examiner's opinion was 
based on a complete review of the most pertinent evidence of 
record, the veteran's claims folder.  The VA examiner noted 
that his opinion was based on medical findings reported 
within the veteran's claims file, including clinical findings 
noted in his final hospital treatment records.  It was that 
physician's unequivocal opinion that the veteran's death was 
not directly or indirectly caused by his service or related 
in any way thereto.  

In this case, based on a full, comprehensive review of all of 
the evidence of record, the Board finds the September 2001 VA 
medical opinion is highly persuasive that the veteran's 
immediate and contributory causes of death were not of 
service origin and that there was no relationship between the 
cause of his death and his service-connected disabilities.  
The Board notes that the September 2001 VA medical opinion 
was based on a more thorough review of the medical evidence 
of record and that the private medical opinion of record 
stated only that there was a possibility of an onset during 
active service.  There is also no competent evidence 
indicating that "debilitating effects" of a service-
connected disability made the veteran "materially less 
capable" of resisting the effects of the fatal disease.  See 
Lathan, 7 Vet. App. 359.  Therefore, the Board finds the 
September 2001 VA medical opinion is more probative and 
persuasive than the private medical opinions submitted in 
support of the appellant's claim.  See Madden, 125 F.3d 1477.  

Greater weight may be placed on one medical professional's 
opinion over another's, depending on factors such as 
reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior clinical 
records and other evidence.  See Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the appellant and several of the 
veteran's friends and family members sincerely believe the 
veteran's death was somehow related to his service, they as 
lay persons are not competent to offer opinions on questions 
of medical causation or diagnosis.  See Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Thus, the Board finds 
that service connection for the veteran's cause of death is 
not warranted as the preponderance of the evidence is against 
the claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

